Case 7:20-cv-00180-EKD-JCH Document 28 Filed 03/23/21 Page 1 of 6 Pageid#: 484




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

 DARRELL TURNER,                                )
     Petitioner,                                )       Civil Action No. 7:20-cv-00180
                                                )
 v.                                             )
                                                )       By: Elizabeth K. Dillon
 WARDEN STREEVAL,                               )           United States District Judge
     Respondent.                                )

                                   MEMORANDUM OPINION

        Darrell Turner, a federal inmate proceeding pro se, filed this petition for writ of habeas

 corpus pursuant to 28 U.S.C. § 2241, attacking the legality of his conviction and sentence

 imposed in 2003 in the Northern District of Indiana based on the Supreme Court’s recent

 decision in Rehaif v. United States, 139 S. Ct. 2191 (2019). He seeks to hold the petition in

 abeyance pending the completion of proceedings in the Northern District of Indiana. Respondent

 opposes a stay and argues that the court should dismiss the petition in its entirety for lack of

 jurisdiction, or, alternatively, on procedural grounds and/or on the merits. Turner has filed a

 reply to the government’s response.

        For the reasons set forth herein, the court concludes that a stay is not warranted and

 denies the motion to hold the petition in abeyance.

                                             I. BACKGROUND

 A. Procedural History

        Turner filed the petition on March 25, 2020. Five days later he filed the motion to hold

 the petition in abeyance. (Dkt. No. 3.) Turner then filed two motions to amend the original

 petition, in which he abandoned his earlier arguments. (Dkt. Nos. 8, 9.) The court granted the

 motions to amend and ordered that they be consolidated; that the petition be docketed as a single

 document, designated the amended petition, which superseded the original petition; and that the
                                                    1
Case 7:20-cv-00180-EKD-JCH Document 28 Filed 03/23/21 Page 2 of 6 Pageid#: 485




 motion to hold in abeyance be taken under advisement. (Dkt. Nos. 10, 11.) Turner subsequently

 moved to supplement the amended petition with an additional argument, which motion the court

 granted and ordered that it be docketed as the supplemental petition, supplementing but not

 replacing the amended petition. (Dkt. Nos. 13, 14, 15.) Respondent thereafter filed an

 opposition to the motion to hold in abeyance and to the amended petition, to which Turner

 replied. (Dkt. Nos. 20, 26.)

 B. Factual Background

        1. The “2000 Case”

        On March 9, 2001, Turner pled guilty to a single count of being a fugitive in possession

 of a firearm, in violation of 18 U.S.C. § 922(g)(2), in Case No. 2:00-cr-71 (the “2000 Case”) in

 the U.S. District Court for the Northern District of Indiana. He was sentenced on June 28, 2001,

 to twelve months and one day imprisonment, followed by three years of supervised release.

 Turner did not appeal.

        Turner was released from custody and began his term of supervised release in late 2001.

 However, in 2004 his supervised release was revoked and he was sentenced to twelve months

 and one day in prison as a result of a 2003 arrest and conviction (the “2003 Case”). The

 revocation sentence was to run consecutive to the sentence received in the 2003 Case.

        On January 27, 2020, Turner filed a writ of coram nobis in the sentencing court in the

 2000 Case, arguing that his conviction should be overturned based on the Supreme Court’s

 decision in Rehaif. He subsequently filed several additional motions, including one to amend the

 writ to seek relief pursuant to § 2255 as well as coram nobis. In an Opinion and Order dated

 September 11, 2020, the sentencing court construed the writ of coram nobis as a motion to vacate

 pursuant to § 2255, ordered additional briefing on the Rehaif issue, and took the matter under



                                                 2
Case 7:20-cv-00180-EKD-JCH Document 28 Filed 03/23/21 Page 3 of 6 Pageid#: 486




 advisement. See United States v. Turner, No. 2:00-cr-71, 2020 WL 5512106, at *4, 8 (N.D. Ind.

 Sept. 11, 2009). The motion to vacate remains pending in the Northern District of Indiana.

         2. The 2003 case

         As noted above, Turner was arrested in the 2003 Case, No. 3:03-cr-22, in the Northern

 District of Indiana while on supervised release for the 2000 Case. Among other crimes, Turner

 was charged with being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).

 The underlying felony giving rise to the felon in possession charge was his conviction in the

 2000 Case for being a fugitive in possession of a firearm.

         On April 21, 2003, Turner pled guilty to several counts but chose to go to trial on others,

 including the felon in possession charge. The jury found him guilty of that charge as well as the

 others. Turner was sentenced to an aggregate 613 months’ imprisonment, thirteen months of

 which was attributed to the felon in possession count. 1 Turner appealed, and, after a limited

 remand on a Booker 2 issue, the Seventh Circuit affirmed the decision below. United States v.

 Turner, 143 F. App’x 713 (7th Cir. 2005).

         In December, 2006, Turner filed a motion to vacate pursuant to 28 U.S.C. § 2255 in the

 sentencing court in the 2003 Case, alleging that both trial counsel and sentencing/appellate

 counsel provided ineffective assistance. The court found that each of Turner’s allegations lacked

 merit and denied the motion to vacate in its entirety. Turner v. United States, No. 3:06-cv-797,

 2007 WL 2572120, at *8 (N.D. Ind. Sept. 4, 2007).




         1
            Turner’s sentence was subsequently reduced with respect to the drug counts to which he had pled guilty
 based on amendments to the United States Sentencing Guidelines. His other sentences remained unchanged. See
 United States v. Turner, No. 3:03-cr-22, 2012 WL 1074265, at *1, 2 (N.D. Ind. Mar. 28, 2012).
         2
             United States v. Booker, 543 U.S. 220 (2005).

                                                             3
Case 7:20-cv-00180-EKD-JCH Document 28 Filed 03/23/21 Page 4 of 6 Pageid#: 487




        Turner subsequently filed two motions pursuant to Fed. R. Civ. P. 60(d), alleging fraud

 on the court, in the 2003 Case in the sentencing court. The court found that both were, in

 actuality, second or successive motions to vacate under § 2255 and denied them as such. United

 States v. Turner, No. 3:03-cr-22, 2011 WL 65779, at *1 (N.D. Ind. Jan. 7, 2011); United States v.

 Turner, No. 3:03-cr-22, 2010 WL 4917071, at *1 (N.D. Ind. Nov. 23, 2010).

 C. Motion

        As noted above, in March 2020, Turner filed a habeas petition, subsequently amended,

 pursuant to 28 U.S.C. 2241 in this court based on the Supreme Court’s decision in Rehaif and its

 applicability to the 2003 Case. He has also filed a motion to hold the amended petition in

 abeyance, which is presently before the court. Turner asks that this court delay ruling on the

 amended § 2241 petition pending completion of the proceedings related to his writ of coram

 nobis, which the sentencing court has construed as a § 2255 motion to vacate, in the 2000 Case

 in the Northern District of Indiana.

                                          II. DISCUSSION

        Turner argues that the amended petition should be held in abeyance until the proceedings

 in the Northern District of Indiana in the 2000 Case have been completed. (Mot. to Hold in

 Abeyance 1, Dkt. No. 3.) According to Turner, without the conviction in the 2000 Case, he is

 actually innocent of the conviction in the 2003 Case at issue in the current amended petition.

 (Reply 12, Dkt. No. 26) (“Certainly, the invalid earlier conviction is relevant . . . .”). He further

 argues that “[j]udicial resources must be taken into consideration when adjudicating [a] Petition

 which could be decided in another proceeding regardless of this honorable courts [sic] decision.”

 (Id.) Therefore, he concludes, “[a]beyance is proper in this situation.” (Id.)




                                                   4
Case 7:20-cv-00180-EKD-JCH Document 28 Filed 03/23/21 Page 5 of 6 Pageid#: 488




          Respondent opposes a stay because the proceedings in the Northern District of Indiana

 relate to a different case (the 2000 Case) than the proceedings in this court, which involve the

 2003 Case. (Opp. 9, Dkt. No. 20.) Respondent argues that the conviction in the 2000 Case

 “remains valid and thus a valid predicate for his 2003 conviction . . . .” (Id.)

          In Rhines v. Weber, 544 U.S. 269 (2005), the Supreme Court addressed the instances in

 which stay and abeyance was appropriate. There, the Court faced a situation where a state

 prisoner pursuing a federal petition for writ of habeas corpus challenging a state conviction

 presented the federal court with a “mixed petition,” that is, a petition containing both exhausted

 and unexhausted claims. Id. at 271. 3 The petitioner sought a stay of the federal petition while he

 exhausted his state court remedies. Id. at 271–72. The Court recognized that “[d]istrict courts

 do ordinarily have authority to issue stays where such a stay would be a proper exercise of

 discretion.” Id. at 276 (internal citations omitted). However, the Court also stated that “stay and

 abeyance should be available only in limited circumstances.” Id. at 277.

                   Pursuant to Rhines, a petitioner must satisfy three requirements to
                   justify a stay. First, the petitioner must present good cause for his
                   or her failure to exhaust. Second, the petition must not be plainly
                   meritless. Third, there must be no indication that petitioner
                   engaged in intentionally dilatory litigation tactics.

 Malvo v. Mathena, 259 F. Supp. 3d 321, 331 (D. Md. 2017) (citing Rhines, 544 U.S. at 277–78

 (internal citations omitted).

          In this context, the court interprets the first requirement as requiring good cause for

 seeking to hold the instant amended petition in abeyance. Turner has not demonstrated good



          3
            Rhines obviously is not on all fours with the instant case. Rhines involved a state prisoner faced with the
 requirement that “state courts must have the first opportunity to decide a petitioner’s claims.” Rhines, 544 U.S. at
 273 (citing Rose v. Lundy, 455 U.S. 509, 518–19 (1982)). Here, of course, there is no such exhaustion requirement.
 Nonethelesss, the principles enunciated by the Supreme Court in Rhines are instructive.


                                                           5
Case 7:20-cv-00180-EKD-JCH Document 28 Filed 03/23/21 Page 6 of 6 Pageid#: 489




 cause. He admits that he “prematurely filed his 2241 in this court.” (Mot. to Hold in Abeyance

 1); see also (id.) (“Although he has moved to withdraw motions in [the] Northern Indiana

 District Court, he also has asked his 2255 be reinstated. For these reasons, the petitioner begs the

 courts [sic] pardon and asks that his 2241 be held in abeyance.”). 4 Further, as respondent states,

 the amended § 2241 petition and § 2255 motion involve two different cases and convictions and

 two different courts. (Opp. 9.) The court is not persuaded that holding Turner’s amended

 petition in abeyance is appropriate in these circumstances. Accordingly, the court DENIES

 Turner’s motion to hold the amended petition in abeyance. 5 An appropriate order will be

 entered.

                                                 CONCLUSION

         For the reasons stated, the court will deny Turner’s motion to hold the petition in

 abeyance and will address the petition in due course. An appropriate order will issue this day.

         Entered: March 23, 2021.



                                                      /s/ Elizabeth K. Dillon
                                                      Elizabeth K. Dillon
                                                      United States District Judge




          4
             As noted above, the District Court for the Northern District of Indiana has construed Turner’s coram
 nobis petition in the 2000 Case as a motion to vacate pursuant to 28 U.S.C. § 2255. See United States v. Turner,
 2020 WL 5512106, at *8.

         5
           Because Turner has not demonstrated good cause, the court need not address the remaining Rhines
 requirements. See, e.g., Landeck v. Allen, No. 3:13CV88, 2014 WL 5410630, at *4 (E.D. Va. Oct. 22, 2014).

                                                          6
